— Determination unanimously confirmed and petition dismissed, without costs. Memorandum: On review of the determination of the State Division of Human Rights of no probable cause on complainant’s charges that he was discriminated against because of his disability, we find that the investigation conducted by the Division was sufficient and that its determination had a rational basis (State Div. of Human Rights v Oswald Hof Brau Haus, 91 AD2d 865). We further note that in his petition to this court, complainant raises issues which were not contained in his complaint to the Division. Our function is limited to a review of proceedings previously had and the propriety of the determination of the Division based upon those proceedings (Executive Law, § 298). (Proceeding pursuant to Executive Law, § 298.) Present — Hancock, Jr., J. P., Doerr, Boomer, Green and O’Donnell, JJ.